          Case 1:20-cv-00298-LY Document 131 Filed 07/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                       Plaintiffs

               v.
                                                     Case Number:     1:20-cv-298-LY
INFOWARS, LLC, et al

                      Defendants.


     PLAINTIFFS JEROME CORSI’S AND LARRY KLAYMAN’S REQUEST FOR
                               HEARING

       Plaintiffs Jerome Corsi and Larry Klayman (“Plaintiffs”) hereby respectfully request that

the Court set and expedited hearing on their Motion for Reconsideration and Reply to the

Infowars Defendants’ Response to Objections to Report and Recommendation of Magistrate

Andrew W. Austin, ECF No. 124, given the constitutional and other rights at issue and the

ongoing harm to Plaintiffs as a result of the defamation and the illegal actions of the Defendants

Dated: July 8, 2021                                          Respectfully Submitted,


                                                             /s/Sanjay Biswas
                                                             SANJAY BISWAS, Esq.
                                                             #24061235—Texas
                                                             #24966--Louisiana
                                                             11720 Duxbury Dr.
                                                             Frisco, Texas 75035
                                                             Telephone: (972)-866-5879
                                                             Email:sanjaybiswas41@gmail.com
                                                             Fax: 1-800-506-6804

                                                             Counsel for Dr. Jerome Corsi

                                                             /s/Larry Klayman
                                                             Larry Klayman, Esq.
                                                             7050 W. Palmetto Park Rd
                                                             Boca Raton FL, 33433
                                                             Email:leklayman@gmail.com



                                                 1
         Case 1:20-cv-00298-LY Document 131 Filed 07/08/21 Page 2 of 2




                                                          Tel: 561-558-5336

                                                          Plaintiff Pro Se




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 8, 2021, a true copy of the foregoing was filed via

ECF and served to all counsel of record though the Court’s ECF system.


                                                                 /s/ Sanjay Biswas




                                              2
